                                          Case 4:14-cv-03640-CW Document 576 Filed 11/08/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHNOLOGY PROPERTIES LIMITED                     Case No. 14-cv-03640-CW (SK)
                                         LLC, et al.,
                                   8                     Plaintiffs,                       ORDER OF RECUSAL
                                   9             v.
                                  10
                                         CANON INC., et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          I, the undersigned judge of the court, finding myself disqualified in the above-entitled

                                  15   action, hereby recuse myself from this case and request that the case be reassigned pursuant to the

                                  16   Assignment Plan.

                                  17          All pending dates before the undersigned are hereby vacated and will be reset by the newly

                                  18   assigned judge.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 8, 2018

                                  21                                                   ______________________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
